Case: 3:17-cv-00334-TMR Doc #: 14-2 Filed: 04/16/19 Page: 1 of 1 PAGEID #: 265

Bazelak, Leonard
LESS A RT ST CE | SS gg |

From: Ecton, Mark
Sent: Tuesday, March 22, 2016 4:28 PM
To: Hill, Kimberly; Henderson, Eric; Dickey, Matthew

CITY OF DAYTON

INTERNAL PROMOTIONAL OPPORTUNITY
This is to announce that resumes are being accepted for the unclassified position of:
TITLE: POLICE MAJOR

The City of Dayton Police Department is looking for a Police Major to assist in the management of the Department by
planning and administering the functions and activities of a major work group or unit.

RESPONSIBILITIES: A Police Major is responsible for the command and administration of a major unit, work group, or division
of the Department. The incumbent is responsible for all division activities and will coordinate services with other units, work
groups, divisions, City departments and agencies, other units of government, outside law enforcement agencies and media
outlets. The incumbent plans, programs, directs and evaluates the operation(s) of assigned area(s) of responsibility in the Police
Department. The Major consults with and advises the Deputy Director and Director of Police regarding the operating procedures
and administrative problems and fulfillment of the Departments strategic direction as determined by the Director. The incumbent
must provide the Director and other staff personnel with complete and accurate information regarding his/her assigned area of
responsibility. The incumbent assists in the formulation and enforcement of Department Rules and Regulations and work
methods and procedures within the Department to increase the efficiency and capabilities of the Police Department. The
incumbent participates in the preparation of the annual budgets, along with supporting justification, and establishes and
maintains control over expenditures. The incumbent must ensure that all monies are spent correctly, documented and properly
tracked and reported. The Major conducts continuous assessments of the department's cost efficiency and makes modifications
to ensure cost effectiveness. The Major directly supervises Lieutenants and Sergeants, as well as civilian support staff. He/She
directs the daily activities of the assigned command and established goals and priorities, resolves problems, as well as guides
and advises subordinate supervisors. It is the responsibility of the incumbent to implement audits and control processes to
facilitate a continuous improvement in the delivery of police services. During major cases and extraordinary police situations the
Major provides command level direction and guidance to subordinate staff. The incumbent must have a thorough knowledge of
and interprets the application of federal, state and local criminal laws, codes and statues and have a thorough understanding of
modern police management techniques.

EDUCATION/EXPERIENCE:
Bachelor's Degree in Criminal Justice, Law Enforcement or related field. Five (5) years of Dayton Police Department supervisory
experience.

* Must have a valid driver's license at time of appointment and maintain as a condition of employment.
* Must obtain OPOTA certification within 12 months of appointment and maintain thereafter as a term and condition of continued
employment.

SALARY RANGE: $94,515.20 - $107,848.00

Resume, cover letter specifically addressing how your experience relates to the qualifications and duties required for this
position, 5 al of college transcripts and drivers license should be sent to:

a Terri Hinders
# Human Resources Department
/ Re: Police Major
/ City of Dayton
1

 
